Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22-24 were canceled.  
Claims 1-21 are pending.
Claims 9 and 17-21 were withdrawn from further consideration (see below).
Claims 1-8 and 10-16 are under consideration. 

Information Disclosure Statement
Information Disclosure Statement filed on 20 May 2019 is acknowledged. The Examiner has considered the reference cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.  WO2013/10307 was not considered because the number is not correct.  Based on publication date and name of Applicant, it must be WO2013/103707. 


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 29 November 2021 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden for the Examiner to search and consider the inventions of Groups II and III along with the elected invention of Group I.  This is not found persuasive because the technical feature is not a special technical feature as it does not make a contribution over the prior art as discussed in Restriction Requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 November 2021.

Applicant's election with traverse of species 2 (a single drug molecule that comprises an iron complexing moiety) in the reply filed on 29 November 2021 is acknowledged.  The traversal is on the ground(s) that there must be a serious burden on the Examiner if restriction is not required (Applicant’s reply, page 4).  This is not found persuasive because the different species is comprised of distinct chemical structure and therefore there is serious search burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 November 2021.


Specification
The disclosure is objected to because of the following informalities: “Brief Description of the Drawings” section in pages 6-7 of instant specification has description for Figure 2A and 2B; Figure 3A and 3B; Figure 4A and 4B; Figure 8A and 8B; Figure 9A-9D; and Figure 10A-10C.  However, Drawings do not label Figure 2A and 2B; Figure 3A and 3B; Figure 4A and 4B; Figure 8A and 8B; Figure 9A-9D; and Figure 10A-10C.  Therefore, it is unclear which part of each figure corresponds to A, B, C and D.  
Appropriate correction is required.


Drawings
The disclosure is objected to because of the following informalities: “Brief Description of the Drawings” section in pages 6-7 of instant specification has description for Figure 2A and 2B; Figure 3A and 3B; Figure 4A and 4B; Figure 8A and 8B; Figure 9A-9D; and Figure 10A-10C.  However, Drawings do not label Figure 2A and 2B; Figure 3A and 3B; Figure 4A and 4B; Figure 8A and 8B; Figure 9A-9D; and Figure 10A-10C.  Therefore, it is unclear which part of each figure corresponds to A, B, C and D.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 and 15 recite “the antibody-drug conjugate of claim 1, which is stable at pH 8 and at pH 5”, respectively. It is unclear how long the ADC must be stable, under what conditions the ADC must be stable, or what amount of degradation is allowed before the ADC is no longer considered stable, i.e., does 100% of the ADC need to be stable indefinitely to meet the limitation or can degradation occur?  While the specification states “"Stable" in the sense of this assay means that incucubation of the complex under the conditions of example 1 (pH 5 and pH 8) does not lead to release of free ligand which would be seen as a second peak in a graph according to Figures 4A and 4B (page 17, line 24-27), the claims do not recite any assay or any other definition of stability.  As shown by Mohamed et al (Journal of Pharmaceutical and Biomedical Analysis 150 (2018) 268-277; PTO-892), T-DM1 (ADC of trastuzumab) is more stable at pH 6 compared to pH 4, pH 8 and pH 10 (Figure 4, page 274).  However, even at pH 6, T-DM1 has been degraded (about 20%) after 4 weeks at 37°C.  Therefore, stability changes over time under different conditions, so that saying that ADC is stable at pH 8 or pH 5 is unclear.  Furthermore, no ADC would be expected to remain 100% stable at pH 8 or pH 5 indefinitely. 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of an antibody-drug conjugate comprising an antibody, at least one ferric iron bound to the antibody, and at least one drug molecule bound to the ferric iron.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification disclosed two linkers GVFe35 and ST088 (example 1, page 26), two iron complexes formed using these linkers (example 1, page 26), stability test of these two complexes (example 2), reduction test of complex A (example 3), Trastuzumab coupled to Rhodamine 101 (example 4; Figure 7), and endocytosis of Trastuzumab coupled to Rhodamine 101 (example 5).  However, a few species of linkers and only one species of antibody-drug conjugate (Trastuzumab coupled to Rhodamine 101) disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of antibody-drug conjugate claimed in instant claims.  Furthermore, instant claims encompass numerous ADCs comprising any antibody targeting any antigen because instant claims do not recite antigen. 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of antibody without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
While example 5 shows that ADC can be efficiently endocytosed into endosome of the cell, it does not show that the ligand is released in the endosome.  Therefore, the instant specification does not provide adequate written description for instant claims (e.g. claims 3). 
Furthermore, while instant specification showed that complex of ferric iron with ligand A is stable at pH 5 and pH 8 (Figure 4), it did not disclose that the ligands are released at pH less than 5.  Therefore, the instant specification does not provide adequate written description for instant claims (e.g. claim 13). 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

                
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2011/0092677 (hereinafter US677; PTO-892).
Regarding claim 1, and 6-8, US677 teaches ‘In another aspect, the present invention provides trans-bodies that comprise one or more antigenic peptides and antibody variable regions fused to transferrin or modified transferrin’ [0036].  US677 teaches ‘The addition of a targeting peptide or, for example, a single chain antibody is specifically contemplated to further target the trans-body to a particular cell type, e.g., a cancer cell’ [0227].  US677 teaches ‘In another embodiment, the antineoplastic drug adriamycin (Doxorubicin) and/or the chemotherapeutic drug bleomycin, both of which are known to form complexes with ferric ion, is loaded onto a trans-body of the invention’ [0229].  Therefore, US677 teaches trans-body comprising antibody, transferrin, ferric ion, and drug molecule bound to the ferric ion.
Regarding claims 2-3 and 13-14, US677 teaches ‘TfR recognizes the iron bound form of Tf (two of which are bound per receptor), endocytosis then occurs whereby the TfR/Tf complex is transported to the endosome, at which point the localized drop in pH results in release of bound iron and the recycling of the TfR/Tf complex to the cell surface and release of Tf (known as apoTf in its un-iron bound form)’ [0122].  Although US677 does not expressly teach that ferric iron is not released at pH=8 or in blood, it is clear that ferric iron is not released at pH=8 or in blood because US677 teaches that ferric iron is released in endosome at acidic pH. 
Regarding claim 15, US677 does not expressly teach that the invention of the prior art is stable at pH 5.  However, the invention of prior art appears to have same structure as recited by instant claim 1 as discussed above.  Therefore, the invention of prior art will have same characteristics as instant invention.  In this case, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products of the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
Regarding claim 16, US677 teaches ‘The invention also includes pharmaceutical formulations and compositions comprising the fusion proteins’ [0033].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/103707 (hereinafter WO707; PTO-892) and US2011/0092677 (hereinafter US677; PTO-892).
  	Regarding claim 1, 3, 7 and 11, WO707 teaches ‘The present invention provides a cytotoxic ligand-drug conjugate having the structure of Formula 1’ [0034].

    PNG
    media_image1.png
    469
    1514
    media_image1.png
    Greyscale

When each of m and n in instant claim 11 is 1, the structure of claim 11 becomes Formula 1 taught by WO707 since linker comprises metal ion as discussed below.  WO707 teaches ‘The formula above represents use of platinum as a drug per se or as a cleavable linker linking another cytotoxic agent/ drug to the ligand’ [0035].  WO707 teaches ‘Another embodiment of the present invention also provides a novel ligand-drug conjugate wherein the linker includes the platinum coordination complex, and a drug, e.g., a cytotoxic drug is conjugated to the linker via the platinum. The platinum-coordination complex is bonded with cytotoxic drugs either through dicarbonyl linkages to the linker or through monocarbonyl linkages and O→Pt coordinate bond. Without limitations, the LDCs described herein can release the drug from the complex upon internalization into the cells. In these compounds, the platinum complex can act as a leaving group not as the drug. It serves as a linker that can be readily cleaved, thus providing an LDC that cleaves to release the cytotoxic agent/drug that is attached to the Pt moiety’ [0037].  WO707 teaches ‘In another embodiment of the novel LDC, the linker coordination complex could have other metals such as Fe, Si to conjugate the cytotoxic agent’ [0038].  WO707 teaches ‘In some embodiments, the targeting ligand is a polyclonal or monoclonal antibody, antibody fragments, a peptide, or a molecule that is capable of binding protein receptors expressed on the surface of cancer cells’ [0127].
Regarding claims 2-3 and 12-13, WO707 teaches ‘Cleavable linking groups are susceptible to cleavage agents, e.g., pH, redox potential or the presence of degradative molecules. Generally, cleavage agents are more prevalent or found at higher levels or activities inside cells than in serum or blood. Examples of such degradative agents include: redox agents which are selected for particular substrates or which have no substrate specificity, including, e.g., oxidative or reductive enzymes or reductive agents such as mercaptans, present in cells, that can degrade a redox cleavable linking group by reduction; esterases; amidases; endosomes or agents that can create an acidic environment, e.g., those that result in a pH of five or lower’ [0068].
Regarding claim 16, WO707 teaches ‘Still another aspect of the invention is directed to pharmaceutical compositions comprising a conjugate described herein and a pharmaceutically acceptable carrier’ [0010]. 
However, WO707 does not teach that antibody-drug conjugate comprises ferric iron even though it teaches antibody-drug conjugate comprises Fe metal.
Regarding claim 1 and 6, US677 teaches ‘In another embodiment, the antineoplastic drug adriamycin (Doxorubicin) and/or the chemotherapeutic drug bleomycin, both of which are known to form complexes with ferric ion, is loaded onto a trans-body of the invention’ [0229].
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO707 and US677 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace platinum ion of WO707 with ferric ion to provide an alternative antibody-drug conjugate that can be conjugated to drug via ferric iron because US677 teaches that ferric iron can be used for complexing anti-cancer drugs to antibody.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-8, 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/103707 (hereinafter WO707; PTO-892) and US2011/0092677 (hereinafter US677; PTO-892) as applied to claims 1-3, 6-7, 11-13 and 16 above, and further in view of Mjos et al (Daton Transactions, 2015, 44, 2348-2358; PTO-892).
	Regarding claims 1-3, 6-7, 11-13 and 16, teachings of WO707 and US677 were discussed above.  
	WO707 further teaches ‘The conjugation method employed is based on introduction of free thiol groups to the antibody by reducing the inter-chain cysteines with reducing agents, followed by reaction of the drug-linker molecule with an active maleimide group’ [0211].  WO707 teaches ‘Typically a thiolation level of 4-6 thiol groups per antibody is optimal for conjugation’ [0212].
	However, WO707 and US677 do not teach that at least two drug molecules are bound to one ferric iron and the drug molecule comprises an iron complexing moiety that binds to the ferric iron.
	Regarding claim 4-5, Mjos et al teaches ferric iron complex of vosaroxin, an anticancer quinolone derivative (abstract).  Mjos et al teaches ‘In the [Fe(vox)3] complex, all six iron coordination positions are occupied leaving no access for further hydroxyl coordination to the unoccupied iron orbitals’ [page 2354, right column, first paragraph].  Mjos et al teaches ‘the central Fe3+ is coordinated to a total of six O-atoms of the three vox-ligands’ [page 2354, right column, first paragraph].  Since WO707 teaches that 4-6 thiol groups per antibody is optimal for conjugation, the average number of drug molecules per antibody is at least 10. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO707 and US677 and Mjos et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would complex anti-cancer drug vosaroxin to ferric iron to provide an alternative antibody-drug conjugate because Mjos et al teaches three molecules of vosaroxin can be coordinated to ferric iron.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	Regarding claims 8 and 10, Mjos et al teaches ‘In tris(vosaroxino)iron(III) …, the metal ion is coordinated through the deprotonated carboxylate oxygen on the naphthyridine ring system’ (page 2356, right column, line 5-8).  Therefore, Mjos et al teaches that drug molecule comprises carboxylate moiety that binds to ferric ion.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO707 and US677 and Mjos et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would complex anti-cancer drug vosaroxin to ferric iron to provide an alternative antibody-drug conjugate because Mjos et al teaches drug molecule  vosaroxin comprises carboxylate moiety that can be coordinated to ferric iron.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643       

/Brad Duffy/Primary Examiner, Art Unit 1643